—Order of the Court of Claims of *79the State of New York, New York County (Alan Marin, J.), entered October 21, 1998, which granted defendant’s motion for summary judgment dismissing claimant’s claim that his liquor license was fraudulently canceled by the State Liquor Authority, unanimously affirmed, without costs.
The claim for damages was properly dismissed on the ground that claimant’s remedy for the fraudulent or otherwise illegal cancellation of his license is a CPLR article 78 proceeding (see, Fraccola v State of New York, 35 Misc 2d 74), which remedy plaintiff had already unsuccessfully pursued (see, Parker v Blauvelt Volunteer Fire Co., 93 NY2d 343). We would add that claimant failed to file his claim timely, within 90 days of its accrual, as required by Court of Claims Act § 10 (3). Concur— Rosenberger, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.